FILE                                                                  THIS OPINION WAS FILED
                                                                                 FOR RECORD AT 8 A.M. ON
       IN CLERK’S OFFICE                                                            NOVEMBER 18, 2021
SUPREME COURT, STATE OF WASHINGTON
      NOVEMBER 18, 2021
                                                                                     ERIN L. LENNON
                                                                                 SUPREME COURT CLERK




              IN THE SUPREME COURT OF THE STATE OF WASHINGTON

         STATE OF WASHINGTON,                               NO. 98973-7

                               Respondent,                  EN BANC

                v.                                          Filed :_________________
                                                                    November 18, 2021

         BRIAN JEFFREY ANDERSON,

                               Petitioner.


               GORDON MCCLOUD, J.—Brian Jeffrey Anderson was convicted of four

        counts of delivery of a controlled substance, methamphetamine. The fourth

        amended information alleged that the first count was subject to RCW

        69.50.435(1)(c)’s “[a]dditional penalty” because the offense occurred “[w]ithin

        one thousand feet of a school bus route stop designated by the school district.” The

        special verdict form asked the jury whether the defendant delivered a controlled

        substance to a person “within one thousand feet of a school bus route stop

        designated by a school district.” The jury was not instructed on the definition of

        “school bus route stop.” But unchallenged jury instructions proposed by the State
State v. Anderson (Brian Jeffrey), No. 98973-7



defined “school bus” as a vehicle with a seating capacity of more than 10, among

other specifications, and the State presented no evidence on the seating capacity of

any buses or on the other listed definitional factors. The jury then answered yes to

the special verdict form’s question, and the court imposed RCW 69.50.435(1)(c)’s

“[a]dditional penalty” (or sentencing enhancement).

      Anderson contends that under the law of the case doctrine, the unchallenged

jury instruction defining “school bus” in such detail compelled the State to prove

that a “school bus” meeting that detailed definition actually used the school bus

stops at issue here. He further argues that the evidence was insufficient to meet that

burden of proof. The State acknowledges that it presented no evidence on the

“school bus” definitional details; it argues that neither the statute nor the law of the

case doctrine required it to do so. We agree with the State and affirm.

                        FACTUAL AND PROCEDURAL HISTORY

      Two confidential informants working with the Ellensburg police completed

controlled buys of methamphetamine from Anderson on four separate occasions:

once on August 20, 2015, and three times in 2016. Clerk’s Papers (CP) at 33-34; 2

Jury Trial Proceedings (JTP) (July 31, 2018) at 189, 199; 3 JTP (Aug. 1, 2018) at

320. As a result, the State charged Anderson with four counts of delivery of a

controlled substance. CP at 33-34. The fourth amended information alleged that the


                                           2
State v. Anderson (Brian Jeffrey), No. 98973-7



first count was subject to an enhanced sentence because the crime occurred within

1,000 feet of a “school bus route stop designated by the school district” in violation

of RCW 69.50.435. Id. at 33.

       To prove this sentence enhancement factor, the State called John Landon,

the assistant director of transportation for the Ellensburg School District. 2 JTP

(July 31, 2018) at 234. 1 Landon described State’s exhibit 6 to the jury; it was a

map prepared by the previous director of transportation that showed five bus stops

within 1,000 feet of the August 20, 2015 drug delivery charged in count 1. Id. at

234, 236. Landon further testified that his department used an “educational logistic

software” to create the bus route maps by uploading maps from the county,

marking school bus stops, and then using a database “to add or subtract and to

remove bus stops, depending on ridership, depending if they’re active students . . .

.” Id. at 236. All five of the stops he identified were used regularly during the

school district’s summer school program in 2015, and that program ran until



       1
        Landon testified that he was “assistant director of transportation” for the
“Ellensburg Transportation Department.” 2 JTP (July 31, 2018) at 234. In his briefing on
appeal, Anderson argues that this testimony identified Landon as an employee of
Ellensburg’s municipal transit system and not as an employee of the school district. Br. of
Appellant at 22 n.6 (Wash. Ct. App. No. 36330-9-III (2019)); Suppl. Br. of Pet’r at 19.
Anderson is correct that Landon never explicitly clarified that point. But Landon’s status
as a school district employee can certainly be inferred from his testimony. In addition,
because we hold that the State was not required to prove the specific details of the buses
using these stops, Landon’s status as a school district employee is immaterial.
                                            3
State v. Anderson (Brian Jeffrey), No. 98973-7



August 23—three days after the date of the charged drug transaction. Id. at 237-38.

No other witness testified about buses or bus stops, and no testimony or evidence

was presented on the specifications of the school buses that used these stops. See

id. at 233-38.

      The court used the State’s proposed jury instructions. It instructed the jury

on the elements of delivery of a controlled substance for all four counts. CP at 47-

50. It instructed the jury that the State had the burden of proving each element of

the crimes and sentence enhancements beyond a reasonable doubt. Id. at 47-50, 58.

The court also provided the jury with a special verdict form for count 1, which

read, “Did the defendant deliver a controlled substance to a person within one

thousand feet of a school bus route stop designated by a school district?” Id. at 75

(emphasis added).

      The court did not instruct the jury on the definition of “school bus route

stop.” 2 But it did instruct the jury on the definitions of “school” and “school bus.”




      2
         Washington Pattern Jury Instruction 50.64, the instruction defining “school bus
route stop,” has been withdrawn. 11 WASHINGTON PRACTICE: WASHINGTON PATTERN
JURY INSTRUCTIONS: CRIMINAL 50.64, at 1180 (4th ed. 2016). The comments explain
that the instruction “no longer serves much purpose following the legislature’s removal of
a mapping requirement from the statutory definition of ‘school bus route stop.’” Id. See
infra note 6 for further discussion of the statutory history.

                                            4
State v. Anderson (Brian Jeffrey), No. 98973-7



Id. at 56, 57. Both instructions followed the Washington Pattern Jury Instructions.

Instruction 19 defined “school” as follows:

            The term “school” means a school or institution of learning having a
      curriculum below the college or university level as established by law and
      maintained at public expense. The term ‘school’ also means a school
      maintained at public expense in a school district and carrying on a program
      from kindergarten through the twelfth grade, or any part thereof, including
      vocational education courses.

Id. at 56; see 11 WASHINGTON PRACTICE: WASHINGTON PATTERN JURY

INSTRUCTIONS: CRIMINAL 50.62, at 1177 (4th ed. 2016) (WPIC). Instruction 20

defined “school bus” as follows:

             “School bus” means a vehicle that meets the following requirements:
      (1) has a seating capacity of more than ten persons including the driver; (2)
      is regularly used to transport students to and from school or in connection
      with school activities; and (3) is owned and operated by any school district
      for the transportation of students. The term does not include buses operated
      by common carriers in the urban transportation of students such as
      transportation of students through a municipal transportation system.

CP at 57; see WPIC 50.63, at 1179.

      The defense did not object to these instructions. 4 JTP (Aug. 2, 2018) at 530-

34.

      The jury returned guilty verdicts on all four counts of delivery and answered

yes to the “school bus route stop” sentence enhancement. 3 CP at 74-82. Anderson



      3
        The fourth amended information also alleged that the drug crimes constituted
major violations of the Uniform Controlled Substances Act, ch. 69.50 RCW. CP at 33-34
                                          5
State v. Anderson (Brian Jeffrey), No. 98973-7



moved for an alternative, more rehabilitative, drug offender sentencing alternative

sentence pursuant to RCW 9.94A.662. Id. at 83. The trial court denied the motion

and sentenced Anderson to 54 months of confinement on count 1, including 24

months for the “school bus route stop” aggravating factor. Id. at 97-98. It also

imposed concurrent sentences of 30 months each on counts 2, 3, and 4. Id.

      On appeal, Anderson raised five assignments of error. Relevant here, he

argued that the law of the case doctrine compelled the State to prove that the buses

that actually used the identified bus stops met the seating capacity and other

detailed specifications in instruction 20, and that the State failed to do so.

Specifically, he argued that “[n]o evidence was presented as to any school bus’s

seating capacity, ownership, or operation,” so the State provided “insufficient

evidence to support that the route stops were actually school bus route stops.” Br.

of Appellant at 2 (Wash. Ct. App. No. 36330-9-III (2019)). He also argued that the

trial court erred in imposing certain legal financial obligations (LFOs). Id. at 3.

      A divided three-judge panel of Division Three of the Court of Appeals

affirmed the convictions and sentence but remanded to strike the LFOs. In an

unpublished opinion, each judge wrote separately on the sufficiency of evidence

issue. State v. Anderson, No. 36330-9-III (Wash. Ct. App. June 4, 2020)


(citing 9.94A.535(3)(e)(i)). The jury answered yes to these sentence enhancements, also.
Id. at 74-82.
                                            6
State v. Anderson (Brian Jeffrey), No. 98973-7



(unpublished), http://www.courts.wa.gov/opinions/pdf/363309_unp.pdf. The lead

opinion stated that the law of the case doctrine did not apply to the “school bus”

definition at all and that sufficient evidence supported the “school bus route stop”

special verdict. Anderson, slip op. at 10-13. The concurring opinion avoided

discussion of the law of the case doctrine completely. Id. at 1-3 (Lawrence-Berrey,

J., concurring). It focused solely on statutory interpretation, explained that “the

legislature intended the State to prove only that a school district had designated the

stop a school bus route stop,” and concluded that the State had done so. Id. at 2.

The concurring in part/dissenting in part opinion would have reversed the sentence

enhancement because the State did not introduce evidence of the seating capacity

of school buses using the stops, which it interpreted as a statutory requirement. Id.

at 1 (Fearing, J., concurring in part/dissenting in part).

      Anderson’s motion for reconsideration was denied, and he petitioned for

review in this court on three issues. Pet. for Review at 1-2. We granted review only

on his challenge to the sufficiency of the evidence supporting the “school bus route

stop” sentence enhancement. State v. Anderson, 196 Wn.2d 1024 (2020).




                                            7
State v. Anderson (Brian Jeffrey), No. 98973-7



                                        ANALYSIS

       I.     RCW 69.50.435(1)(c) requires the State to prove only that a school
              district designated a location as a “school bus route stop”—not that a
              “school bus” meeting the technical definition in RCW 69.50.435(6)(b)
              actually stopped there

       Anderson frames his argument wholly in terms of the law of the case

doctrine. This long-established doctrine, which applies in both civil and criminal

cases, “is ‘multifaceted’ and ‘means different things in different circumstances.’”

State v. Johnson, 188 Wn.2d 742, 755, 399 P.3d 507 (2017) (quoting Roberson v.

Perez, 156 Wn.2d 33, 41, 123 P.3d 844 (2005)). In the context of jury instructions,

the law of the case doctrine refers to the rule that “‘the instructions given to the

jury by the trial court, if not objected to, shall be treated as the properly applicable

law.’” Lutheran Day Care v. Snohomish County, 119 Wn.2d 91, 113, 829 P.2d 746

(1992) (quoting 15 LEWIS H. ORLAND & KARL B. TEGLAND, WASHINGTON

PRACTICE: JUDGMENTS § 380, at 56 (4th ed. 1986)). 4



       4
         See also Johnson, 188 Wn.2d at 747 (reaffirming the doctrine’s vitality on state
law grounds); State v. Lee, 128 Wn.2d 151, 159, 904 P.2d 1143 (1995) (“Added elements
become the law of the case…when they are included in instructions to the jury.”);
Tonkovich v. Dep’t of Labor & Indus., 31 Wn.2d 220, 225, 195 P.2d 638 (1948) (“[T]he
sufficiency of the evidence to sustain the verdict is to be determined by the application of
the instructions and rules of law laid down in the charge.”); Pepperall v. City Park
Transit Co., 15 Wash. 176, 180, 45 P. 743 (1896), overruled in part on other grounds by
Thornton v. Dow, 60 Wash. 622, 111 P. 899 (1910), abrogated by Davis v. Baugh Indus.
Contractors, Inc., 159 Wn.2d 413, 150 P.3d 545 (2007).

                                             8
State v. Anderson (Brian Jeffrey), No. 98973-7



      Thus, in a criminal case, “the State assumes the burden of proving otherwise

unnecessary elements of the offense when such added elements are included

without objection in the ‘to convict’ instruction.” State v. Hickman, 135 Wn.2d 97,

102, 954 P.2d 900 (1998) (citing State v. Lee, 128 Wn.2d 151, 159, 904 P.2d 1143

(1995)) (where to-convict instruction erroneously included venue as an element,

State was required to prove venue beyond a reasonable doubt). Similarly, if an

unchallenged instruction limits the State to one of several alternative means of

committing a crime, then the doctrine limits the State to proving that specified

means. State v. Chamroeum Nam, 136 Wn. App. 698, 706-07, 150 P.3d 617 (2007)

(statute defined robbery as including two alternatives—taking from a victim’s

person or taking property in a victim’s presence—but omission of latter alternative

in jury instruction defining robbery compelled State to prove that defendant took

from victim’s person). The doctrine applies with equal force to jury instructions

pertaining to sentence enhancements and aggravating circumstances because they

are the functional equivalent of elements of a crime. 5


      5
         State v. Willis, 153 Wn.2d 366, 374-75, 103 P.3d 1213 (2005) (statute provided
that firearm enhancement could be imposed if the jury found that “the defendant or an
accomplice” was armed, but under law of the case doctrine, unchallenged jury instruction
omitting “or an accomplice” compelled State to prove that defendant himself was armed).
See also State v. Guzman Nuñez, 174 Wn.2d 707, 712, 285 P.3d 21 (2012) (citing
Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000);
Blakely v. Washington, 542 U.S. 296, 313-14, 124 S. Ct. 2531, 159 L. Ed. 2d 403
(2004)).
                                           9
State v. Anderson (Brian Jeffrey), No. 98973-7



      It follows, then, that the law of the case doctrine applies in this case only if

the jury instructions heightened the State’s burden beyond what was required by

the governing statute. We therefore begin by addressing whether RCW

69.50.435(1)(c) requires the State to prove not only that an offense occurred within

1,000 feet of a “school bus route stop designated by the school district” but also

that the bus stop was designated for use by vehicles meeting RCW

69.50.435(6)(b)’s technical definition of “school bus” and that such vehicles

actually stopped there. We conclude that RCW 69.40.435(1)(c) does not require

such additional proof.

      When interpreting a statute, our fundamental objective is “to ascertain and

carry out the Legislature’s intent.” Dep’t of Ecology v. Campbell & Gwinn, LLC,

146 Wn.2d 1, 9, 43 P.3d 4 (2002). We do this by beginning with “the plain

language enacted by the legislature, considering the text of the provision in

question, the context of the statute in which the provision is found, related

provisions, amendments to the provision, and the statutory scheme as a whole.”

Lenander v. Dep’t of Ret. Sys., 186 Wn.2d 393, 403, 377 P.3d 199 (2016) (citing

Campbell & Gwinn, 146 Wn.2d at 10-11).

      RCW 69.50.435 provides that a sentencing enhancement of up to double the

original sentence may be imposed on “[a]ny person who violates RCW 69.50.401


                                          10
State v. Anderson (Brian Jeffrey), No. 98973-7



by manufacturing, selling, delivering, or possessing with the intent to manufacture,

sell, or deliver a controlled substance listed under RCW 69.50.401” in certain

specified locations. Covered locations include

      (a) In a school;
      (b) On a school bus;
      (c) Within one thousand feet of a school bus route stop designated by the
          school district;
      ....

RCW 69.50.435(1).

      In separate subsections, the statute defines “school,” “school bus,” and

“school bus route stop.” “School” is defined as follows:

      “School” has the meaning under RCW 28A.150.010 or 28A.150.020. The
      term “school” also includes a private school approved under
      RCW 28A.195.010.

RCW 69.50.435(6)(a). The jury instruction defining “school” basically tracked the

statutory definitions of “public school” under RCW 28A.150.010 and “common

school” under RCW 28A.150.020. “School bus” is defined as follows:

      “School bus” means a school bus as defined by the superintendent of
      public instruction by rule which is owned and operated by any school
      district and all school buses which are privately owned and operated
      under contract or otherwise with any school district in the state for the
      transportation of students. The term does not include buses operated
      by common carriers in the urban transportation of students such as
      transportation of students through a municipal transportation system.




                                         11
State v. Anderson (Brian Jeffrey), No. 98973-7



RCW 69.50.435(6)(b) (emphasis added). In turn, the Superintendent of Public

Instruction defines “school bus” as follows:

       “School bus” means every vehicle with a seating capacity of more than ten
       persons including the driver regularly used to transport students to and from
       school or in connection with school activities.

WAC 392-143-010(1). The jury instruction defining “school bus” basically

tracked both the statute and the WAC.

       Finally, the statute defines “school bus route stop” as follows: “‘School bus

route stop’ means a school bus stop as designated by a school district.” RCW

69.50.435(6)(c). 6 As mentioned above, no jury instruction defined “school bus

route stop.”

       Reading the statute in context shows that “school,” “school bus,” and

“school bus route stop” are stand-alone terms. Each term is separately defined, and

each corresponds with a separate, specific sentencing enhancement for drug

dealing “in a school,” “on a school bus,” or “within one thousand feet of a school

bus route stop designated by the school district.” RCW 69.50.435(1)(a)-(c). In


       6
         The statute originally defined “school bus route stop” as “a school bus stop as
designated on maps submitted by school districts to the office of the superintendent of
public instruction.” Former RCW 69.50.435(f)(3) (1991). In 1997, the statute was
amended, removing the map submission requirement. Former RCW 69.50.435(f)(3)
(1997). This statutory history highlights that the definition has always centered on the
designation of a given location as a school bus stop and not on the specific types of
school buses that use, or are designated to use, the stop.

                                            12
State v. Anderson (Brian Jeffrey), No. 98973-7



other words, the definitions of “school” and “school bus” are independent, not

nested within “school bus route stop.”

       Thus, a plain reading of the statute shows that to support a RCW

69.50.435(1)(c) sentence enhancement, the State must prove only that the drug

transaction occurred near a “school bus stop as designated by the school district.”

RCW 69.50.435(6)(c). The statute does not require the State to prove that the

school district designated that bus stop for use by a “school bus” meeting the

technical definition in RCW 69.50.435(6)(b) or that such a specific type of school

bus actually used the stop.

       The next question, then, is whether the jury instructions—read in

conjunction with the law of the case doctrine—did.

       II.    The law of the case doctrine did not change the State’s burden of
              proof in this case

       Anderson argues that the law of the case doctrine applies to the instruction

defining “school bus” and compelled the State to prove beyond a reasonable doubt

that a bus meeting that definition actually used one of the school bus route stops

near the site of the drug transaction. 7 Suppl. Br. of Pet’r at 1, 4-5. He contends that



       7
         Though Anderson contends that the jury instructions compelled the jury to
determine whether a school bus “actually stopp[ed]” at school bus route stops, the
instructions do not support such a reading. Suppl. Br. of Pet’r at 4. At most, the
instructions could be read to require the jury to determine whether a school bus route stop
                                            13
State v. Anderson (Brian Jeffrey), No. 98973-7



since the words “school bus” appear in the special verdict form’s phrase “school

bus route stop,” and since another instruction informed the jury that each

instruction was “important,” a reasonable juror would conclude that the definition

of “school bus” applied to “school bus route stop designated by a school district.” 8

Id. at 4, 6-7; Pet. for Review at 9.

      We disagree. The special verdict form asked only, “Did the defendant

deliver a controlled substance to a person within one thousand feet of a school bus

route stop designated by a school district?” CP at 75. This question tracked the

language of RCW 69.50.435(1)(c). As the Court of Appeals’ lead opinion

explained, the form asked about school bus stops, not school buses. Anderson, slip

op. at 12-13. The query focused, correctly, on whether a particular location was

“designated” as a “school bus route stop” by “a school district”—not on what kinds

of buses used those stops. Thus, the special verdict form did not add any elements

to those required by the statute. Cf. Hickman, 135 Wn.2d at 105.



was “designated by a school district” for use by a “school bus” as defined. CP at 55-57,
75.
      8
         Anderson cites to two unpublished Division Three cases that reversed “school
bus route stop” sentence enhancements under conditions similar to those presented here,
indicating this issue arises with some frequency. See State v. Mumm, No. 32454-1-III
(Wash. App. Ct. July 28, 2016) (unpublished),
http://www.courts.wa.gov/opinions/pdf/324541.unp.pdf; State v. Boston, No. 29658-0-III
(Wash. App. Ct. Aug. 22, 2013) (unpublished),
http://www.courts.wa.gov/opinions/pdf/296580.unp.pdf.
                                            14
State v. Anderson (Brian Jeffrey), No. 98973-7



       The core of Anderson’s argument is that under the law of the case, the

definition of “school bus” must be included in the phrase “school bus route stop”

anyway.

       Anderson is correct that the law of the case doctrine applies to more than

just to-convict instructions. State v. France, 180 Wn.2d 809, 816, 329 P.3d 864

(2014) (collecting cases). The doctrine may also apply to definitional instructions

under certain circumstances. Id. But those circumstances are not present here.

       A definitional instruction can increase the State’s burden of proof only if it

defines a matter that is relevant to an element listed in the to-convict instruction,

special verdict form, or its equivalent. 9 E.g., State v. Ng, 110 Wn.2d 32, 39, 41,

750 P.2d 632 (1988); State v. Hames, 74 Wn.2d 721, 724-25, 446 P.2d 344 (1968);

State v. Leohner, 69 Wn.2d 131, 134, 417 P.2d 368 (1966) (citing Crippen v.

Pulliam, 61 Wn.2d 725, 380 P.2d 475 (1963)); Williams v. Dep’t of Labor &

Indus., 56 Wn.2d 127, 351 P.2d 414 (1960); State v. Worland, 20 Wn. App. 559,




       9
         The fact that a definitional instruction must define a matter that is relevant to an
element listed in the to-convict instruction or its equivalent is necessary for the definition
to have effect as the law of the case, but it is not sufficient. For example, when multiple
or alternative definitions of a single element are provided in jury instructions, each of
those definitions does not necessarily become the law of the case. See France, 180 Wn.2d
at 818-20; State v. Tyler, 191 Wn.2d 205, 212-15, 422 P.3d 436 (2018). France and Tyler
do not control the analysis here, however, since Anderson’s jury was not given multiple
or alternative definitions of any element.
                                             15
State v. Anderson (Brian Jeffrey), No. 98973-7



582 P.2d 539 (1978); Englehart v. Gen. Elec. Co., 11 Wn. App. 922, 527 P.2d 685

(1974). Otherwise, there is nothing to which the jury can apply the definition.

      For example, in State v. Leohner, the to-convict instruction for the charge of

indecent liberties erroneously added an intent element that was not present in the

statute: it instructed that the State must prove the defendant acted willfully and

unlawfully. 69 Wn.2d at 132. A separate instruction defined “willfully” and

“unlawfully.” Id. at 134. Since no party objected, the instructions “became the law

of the case.” Id. (citing Crippen, 61 Wn.2d 725). The instructions “thus cast[] an

added burden upon the prosecution,” and the definition of “willfully” and

“unlawfully” delineated the added burden. Id.

      But that logic works only if the matter defined relates to an element in the

to-convict instruction or its equivalent—here, the special verdict form. For

example, if the jury in Anderson’s case had been instructed on the definition of

“firearm,” it would be absurd to argue that the definition of “firearm” increased the

State’s burden of proof—because that definition is irrelevant to any element in the

special verdict form.

      The instruction defining “school bus” in this case is just as irrelevant. To be

sure, the words “school bus” do appear in the special verdict form as part of the

phrase “school bus route stop.” But, as discussed, while the existence of a nearby


                                          16
State v. Anderson (Brian Jeffrey), No. 98973-7



“school bus route stop” is an element of the RCW 69.50.435(1)(c) sentence

enhancement, the existence of a particular type of “school bus” is not. Because the

definition of “school bus” did not define any element of the aggravating

circumstance, it was simply irrelevant to the question asked by the special verdict

form—as irrelevant as a stray definition of “firearm” would have been. 10

      We therefore hold that the instruction defining “school bus” did not increase

the State’s burden of proving a nearby “school bus route stop.” The definition of

“school bus” did not affect the State’s burden of proof under the law of the case

doctrine.

      III.   Because the State was not required to prove that a bus meeting the
             jury instruction’s definition of “school bus” used the bus stops,
             Anderson’s challenge to the sufficiency of the evidence fails

      A petitioner may challenge the sufficiency of the evidence supporting an

element of a crime (or sentence enhancement), including an element added under

the law of the case doctrine. Hickman, 135 Wn.2d at 102. Such a challenge to the



      10
          Anderson’s own position on the jury instruction defining “school” seems to
support this conclusion. Anderson “acknowledges the instructions also defined the term
‘school,’ which also appears to be incorporated into the term ‘school bus route stop.’”
Suppl. Br. of Pet’r at 18 n.5. But he explicitly “makes no claim with respect to this
definition.” Id. This position seems to acknowledge that the definition of “school” was
irrelevant—that it did not define any term used in the special verdict form—even though
the word “school” appears in the special verdict form just like the phrase “school bus”
does.

                                           17
State v. Anderson (Brian Jeffrey), No. 98973-7



sufficiency of the evidence implicates “the fundamental protection of due process

of law.” Johnson, 188 Wn.2d at 750 (citing Jackson v. Virginia, 443 U.S. 307, 319,

99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979)). That fundamental constitutional

protection requires the State to prove beyond a reasonable doubt every element of a

charged crime and every element of an “aggravating circumstance that increases

the penalty for a crime.” Guzman Nuñez, 174 Wn.2d at 712; see also Johnson, 188

Wn.2d at 750.

     Anderson’s sufficiency-of-evidence challenge depends on the proposition

that the “school bus” instruction increased the State’s burden of proof with regard

to the “school bus route stop” aggravator. But our discussion above makes clear

that neither the statute nor the definitional instruction imposed that heightened

burden. Anderson’s sufficiency challenge fails.

                                    CONCLUSION

      First, we hold that the statutory definition of “school bus” is not an element

of the sentence enhancement that an offense occurred within 1,000 feet of a

“school bus route stop designated by the school district” under RCW

69.50.435(1)(c). Hence, the jury should not be instructed on the definition of

“school bus.”




                                          18
State v. Anderson (Brian Jeffrey), No. 98973-7



      Second, we hold that the jury instruction defining “school bus” did not

increase the State’s burden of proof on that sentence enhancement either, even

under the law of the case doctrine. It necessarily follows that Anderson’s challenge

to the sufficiency of the evidence to prove the details in that definition also fails.

      We therefore affirm.




 WE CONCUR:




                                           19